Harvey, J.
(dissenting in Nos. 26,044 and 26,027): In the maintenance of the army the government has need for many civilian employees — stenographers, teamsters, and employees for many purposes — who have no military status. The work of some of these employees was with the army or in army camps; that of others was far removed therefrom. The adjutant general of the army advised the compensation board:
“Laboratory technicians, dietitians and student nurses were female civilian employees in the medical department, who were hired to assist in the care of sick officers and soldiers. They had no military status.”
The claimants in these cases were student nurses, hence they were civilian employees. Neither of them was in any branch of the army; neither of them has a discharge of any kind from the army. Our statute does not provide for the payment of compensation to persons who never were a part of the army, navy or marine corps, and who have no discharge therefrom.